Name: 2009/852/EC: Commission Decision of 26 November 2009 on transitional measures under Regulations (EC) No 852/2004 and (EC) No 853/2004 of the European Parliament and of the Council as regard the processing of non-compliant raw milk in certain milk processing establishments in Romania and the structural requirements of such establishments (notified under document C(2009) 9083) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  European construction;  marketing;  agri-foodstuffs; NA;  food technology;  processed agricultural produce;  Europe
 Date Published: 2009-11-27

 27.11.2009 EN Official Journal of the European Union L 312/59 COMMISSION DECISION of 26 November 2009 on transitional measures under Regulations (EC) No 852/2004 and (EC) No 853/2004 of the European Parliament and of the Council as regard the processing of non-compliant raw milk in certain milk processing establishments in Romania and the structural requirements of such establishments (notified under document C(2009) 9083) (Text with EEA relevance) (2009/852/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 852/2004 of the European Parliament and of the Council of 29 April 2004 on the hygiene of foodstuffs (1) and in particular the second subparagraph of Article 12 thereof, Having regard to Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (2) and in particular Article 9 thereof, Whereas: (1) Regulation (EC) No 852/2004 lays down general rules for food business operators on the hygiene of foodstuffs based amongst others on the principles of hazard analysis and critical control points. It provides that food business operators are to comply with certain procedures based on those principles. (2) Regulation (EC) No 853/2004 lays down specific rules on the hygiene of food of animal origin for food business operators and supplements the rules laid down in Regulation (EC) No 852/2004. The rules laid down in Regulations (EC) No 852/2004 and (EC) No 853/2004 include structural requirements for milk processing establishments, as well as hygiene requirements concerning raw milk and dairy products. (3) By the Act of Accession of Bulgaria and Romania (the Act of Accession), Romania has been granted a transitional period, expiring on 31 December 2009, for compliance by certain milk processing establishments with the structural and hygiene requirements of Regulations (EC) No 852/2004 and (EC) No 853/2004. (4) Point (a) of Section B.I. of Chapter 5 of Annex VII to the Act of Accession, authorises until 31 December 2009 certain milk processing establishments that do not comply with the structural requirements laid down in Regulations (EC) No 852/2004 and (EC) No 853/2004. (5) Since the accession of Romania, the number of establishments in compliance with those structural requirements has increased. However, certain milk processing establishments are still undergoing the necessary structural improvements in order to comply with those requirements. In light of the ongoing structural improvements, it is necessary to provide for a time-limited derogation from the structural requirements laid down in Regulations (EC) No 852/2004 and (EC) No 853/2004. The list of establishments not in compliance with those structural requirements is set out in Annex I to this Decision. (6) In addition, point (c) of Section B.I. of Chapter 5 of Annex VII to the Act of Accession, authorises until 31 December 2009 certain milk processing establishments that do not comply with the hygiene requirements laid down in Regulation (EC) No 853/2004. (7) Milk production holdings that do not comply with those hygiene requirements are spread over the whole territory of Romania. The proportion of raw milk that complies with those requirements, delivered to milk processing establishments in Romania, has only increased slightly during the last years. (8) Taking into account the current situation, it is appropriate to provide for a time-limited derogation from the hygiene requirements laid down in Regulation (EC) No 853/2004 with a view to permitting Romania to bring its milk sector in compliance with those requirements. (9) In light of this situation, certain milk processing establishments listed in Annex II to this Decision should be allowed, by way of derogation from Regulation (EC) No 853/2004, to continue to process compliant and non-compliant milk provided that the processing is carried out on separate production lines. In addition, certain milk processing establishments listed in Annex III to this Decision should be allowed to continue to process non-compliant milk without separate production lines. (10) In addition, in order not to penalise milk processing establishments that comply with the structural requirements, it is appropriate to authorise such establishments to receive non-compliant milk on the same conditions as apply to milk processing establishments that do not comply with those requirements. (11) The marketing of dairy products derived from non-compliant milk should be restricted to Romania or used for further processing in the milk processing establishments covered by the derogations provided for in this Decision. (12) The transitional period granted by this Decision should be limited to twenty-four months from 1 January 2010. The situation in the milk sector in Romania should be reviewed before the end of that period. Therefore, Romania should submit annual reports to the Commission regarding progress in the upgrading of milk processing establishments in that Member State, milk production holdings supplying raw milk to those establishments and the system for collecting and transporting non-compliant milk. (13) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 For the purpose of this Decision non-compliant milk means raw milk which does not comply with the requirements set out in Annex III, Section IX, Chapter I, Subchapters II and III to Regulation (EC) No 853/2004. Article 2 1. The structural requirements laid down in Regulation (EC) No 852/2004, Annex II, Chapter II and in Regulation (EC) No 853/2004, Annex III, Section I, Chapters II and III, Section II, Chapters II and III, and Section V, Chapter I, shall not apply to milk processing establishments in Romania listed in Annex I to this Decision until 31 December 2011. 2. Dairy products produced by the establishments referred to in paragraph 1 shall only: (a) be placed on the domestic market in Romania; or (b) used for further processing in establishments in Romania referred to in paragraph 1. Such dairy products shall bear a health or identification mark which is different from the health or identification mark provided for in Article 5 of Regulation (EC) No 853/2004. Article 3 By way of derogation from the requirements set out in Annex III, Section IX, Chapter I, Subchapters II and III to Regulation (EC) No 853/2004, the milk processing establishments listed in Annex II to this Decision may continue to process, until 31 December 2011, compliant and non-compliant milk provided that the processing of the compliant and the non-compliant milk is carried out on separate production lines. Article 4 By way of derogation from the requirements set out in Annex III, Section IX, Chapter I, Subchapters II and III to Regulation (EC) No 853/2004, the milk processing establishments listed in Annex III to this Decision may continue to process, until 31 December 2011, non-compliant milk without separate production lines. Article 5 Dairy products derived from non-compliant milk shall only: (a) be placed on the domestic market in Romania; or (b) be used for further processing in the milk processing establishments in Romania referred to in Articles 2, 3 and 4. Such dairy products shall bear a health or identification mark which is different from the health or identification mark provided for in Article 5 of Regulation (EC) No 853/2004. Article 6 Romania shall submit annual reports to the Commission on progress made in bringing the following in compliance with Regulations (EC) No 852/2004 and (EC) No 853/2004: (a) the processing establishments referred to in Article 2(1) including a timetable for their compliance with the structural requirements referred to in that provision; (b) production holdings producing non-compliant milk; (c) the system for collecting and transporting non-compliant milk. The first annual report shall be submitted to the Commission by 31 December 2010, at the latest, and the second annual report by 31 October 2011, at the latest. The form set out in Annex IV shall be used for those reports. Article 7 This Decision shall apply from 1 January 2010 to 31 December 2011. Article 8 This Decision is addressed to the Member States. Done at Brussels, 26 November 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 139, 30.4.2004, p. 1. (2) OJ L 139, 30.4.2004, p. 55. ANNEX I LIST OF ESTABLISHMENTS AS REFERRED TO IN ARTICLE 2(1) No Veterinary No Name of establishment Town/Street or Village/Region 1 AB 641 S.C. Biomilk SRL Lopadea Noua, Jud. Alba, 517395 2 AB 1256 S.C. Binal Mob SRL Rimetea, Jud. Alba, 517610 3 AB 3386 S.C. Lactate C.H. S.RL Sanmiclaus, Jud. Alba, 517761 4 AR 563 S.C. Silmar Prod SRL Santana, Jud. Arad, 317280 5 AG 11 S.C. Agrolact Cosesti Cosesti, Jud. Arges, 115202 6 BC 2519 S.C. Marlact SRL Buhoci, Jud. Bacau, 607085 7 BH 4020 S.C. Moisi Serv Com SRL Borsa, nr. 8, jud. Bihor, 417431 8 BH 5158 S.C. Biolact Bihor SRL Paleu, Jud. Bihor, 4 17166 9 BN 2120 S.C. Eliezer SRL Lunca Ilvei, Jud. Bistrita Nasaud, 427125 10 BN 2192 S.C. Simcodrin Com SRL Budesti-Fanate, Jud. Bistrita-Nasaud, 427021 11 BN 2399 S.C. Carmo- Lact Prod SRL Monor, Jud. Bistrita-Nasaud, 427175 12 BN 209 S.C. Calatis Group Prod SRL Bistrita, Jud. Bistrita-Nasaud, 427006 13 BN 2125 S.C. Sinelli SRL Milas, Jud. Bistrita-Nasaud, 427165 14 BT 8 S.C. General Suhardo SRL Paltinis, Jud. Botosani, 717295 15 BT 11 S.C. Portas Com SRL Vlasinesti, Jud. Botosani, 717465 16 BT 109 S.C. Lacto Mac SRL Bucecea, Jud. Botosani, 717045 17 BT 115 S.C. Comintex SRL Darabani, Jud. Botosani, 715100 18 BT 263 S.C. Cosmi SRL Saveni, Jud. Botosani 715300 19 BT 50 S.C. Pris Com Univers SRL Flamanzi, Jud. Botosani, 717155 20 BV 8 S.C. Prodlacta SA Homorod Homorod, Jud. Brasov, 507105 21 BV 2451 S.C. Prodlacta SA Fagaras Fagaras, Jud. Brasov, 505200 22 BR 36 S.C. Hatman SRL Vadeni, Jud. Braila, 817200 23 BR 63 S.C. Cas SRL Braila, Jud. Braila, 810224 24 BZ 0098 S.C. Meridian Agroind Ramnicu Sarat, Jud. Buzau, 125300 25 BZ 0627 S.C. Ianis Cos Lact SRL C.A. Rosetti, Jud. Buzau, 127120 26 BZ 2012 S.C. Zguras Lacto SRL Pogoanele, Jud. Buzau, 25200 27 CL 0044 S.C. Ianis Dim SRL Lehliu GarÃ , Jud. Calarasi, 915300 28 CL 0368 S.C. Lacto GMG SRL Jegalia, Jud. Calarasi, 917145 29 CJ 41 S.C. Kazal SRL Dej, Jud. Cluj, 405200 30 CJ 7584 S.C. Aquasala SRL Bobalna, Jud. Cluj, 407085 31 CT 04 S.C. Lacto Baneasa SRL Baneasa, Jud. Constanta, 907035 32 CT 15 S.C. Nic Costi Trade SRL Dorobantu, Jud. Constanta, 907211 33 CT 225 S.C. Mih Prod SRL Cobadin, Jud.Constanta, 907065 34 CT 256 S.C. Ian Prod SRL Targusor, Jud.Constanta, 907275 35 CT 258 S.C. Binco Lact SRL Sacele, Jud.Constanta, 907260 36 CT 311 S.C. Alltocs Market SRL Pietreni, Jud.Constanta, 907112 37 CT 11988 S.C. Lacto Baron SRL Harsova, Jud. Constanta, 905400 38 CT 12203 S.C. Lacto Genimico SRL Harsova, Jud. Constanta, 905400 39 CT 30 S.C. Eastern European Foods SRL Mihail Kogalniceanu, Jud. Constanta, 907195 40 CT 294 S.C. Suflaria Import Export SRL Cheia, Jud. Constanta, 907277 41 L9 S.C. Covalact SA Sfantu Gheorghe, Jud. Covasna, 520076 42 CV 2451 S.C. Agro Pan Star SRL Sfantu Gheorghe, Jud. Covasna, 520020 43 DJ 80 S.C. Duvadi Prod Com SRL Breasta, Jud. Dolj, 207115 44 DJ 730 S.C. Lactido SA Craiova, Jud. Dolj, 200378 45 GL 4136 S.C. Galmopan SA Galati, Jud. Galati, 800506 46 GR 5610 S.C. Lacta SA Giurgiu, Jud. Giurgiu, 080556 47 GJ 231 S.C. Sekam Prod SRL Novaci, Jud. Gorj, 215300 48 GJ 2202 S.C. Arte Import Export Targu. Jiu, Jud. Gorj, 210112 49 HR 383 S.C. Lactate Harghita SA Cristuru Secuiesc, Jud. Harghita, 535400 50 HR 166 S.C. Lactopan SRL Mujna, Jud. Harghita, 537076 51 HR 119 S.C. Bomilact SRL MÃ dÃ raÃ, Jud. Harghita, 537071 52 HR 213 S.C. Paulact SA MÃ rtiniÃ, Harghita, 537175 53 HR 625 S.C. Lactis SRL Odorheiu Secuiesc, Harghita, 535600 54 HD 1014 S.C. Sorilact SA Risculita, Jud. Hunedoara, 337012 55 IL 0750 S.C. Balsam Med SRL Ã Ã ndÃ rei, Jud. Ialomita, 925200 56 IL 1167 S.C. Sanalact SRL Slobozia, Jud. Ialomita, 920002 57 IS 1012 S.C. Agrocom S.A. Strunga, Jud. Iasi, 707465 58 IS 1540 S.C. Promilch S.R.L. Podu Iloaiei, Jud. Iasi, 707365 59 MM 793 S.C. Wromsal SRL Satulung, Jud. Maramures 437270 60 MM 6325 S.C. Ony SRL Larga, Jud. Maramures, 437317 61 MM 1795 S.C. Calitatea SRL Tautii Magheraus, Jud. Maramures, 437349 62 MM 4714 S.C. Saturil SRL Giulesti, Jud. Maramures, 437162 63 MH 1304 S.C. IL SA Mehedinti Drobeta Turnu Severin, Jud. Mehedinti, 220167 64 MS 297 S.C. Rodos S.R.L Faragau, Jud. Mures, 547225 65 MS 483 S.C. Heliantus Prod Reghin, Jud. Mures, 545300 66 MS 532 S.C. Horuvio Service SRL Lunca Santu, Jud. Mures, 547375 67 MS 2462 S.C. Lucamex Com SRL Gornesti, Jud. Mures, 547280 68 MS 5554 S.C. Globivetpharm S.R.L Batos, Jud. Mures, 547085 69 L12 S.C. Camytex Prod SRL Targu Neamt, Jud. Neamt, 615200 70 NT 900 S.C. Complex Agroalimentar SRL Bicaz, Jud. Neamt, 615100 71 PH 212 S.C. Vitoro SRL Ploiesti, Jud. Prahova, 100537 72 SM 4189 S.C. Primalact SRL Satu Mare, Jud. Satu Mare, 440089 73 SJ 282 S.C. Calion SRL Jibou, Jud. Salaj, 455200 74 SV 1085 S.C. Bucovina SA Falticeni Falticeni, Jud. Suceava, 725200 75 SV 1562 S.C. Bucovina SA Suceava Suceava, Jud. Suceava, 720290 76 SV 1888 S.C. Tocar Prod SRL Fratautii Vechi, Jud. Suceava, 727255 77 SV 4540 S.C. Kinetas SRL Boroaia, Jud. Suceava, 727040 78 SV 4909 S.C. Zada Prod SRL Horodnic de Jos, Jud. Suceava, 727301 79 SV 6159 S.C. Ecolact SRL Milisauti, Jud. Suceava, 727360 80 TR 78 S.C. Interagro SRL Zimnicea, Jud. Teleorman, 145400 81 TR 27 S.C. Violact SRL Putineiu, Jud. Teleorman, 147285 82 TR 81 S.C. Big Family SRL Videle, Jud. Teleorman, 145300 83 TR 239 S.C. Comalact SRL Nanov, Jud. Teleorman, 147215 84 TR 241 S.C. Investrom SRL Sfintesti, Jud. Teleorman, 147340 85 TL 965 S.C. Mineri SRL Mineri, Jud. Tulcea, 827211 86 VN 231 S.C. Vranlact SA Focsani, Jud. Vrancea, 620122 87 VN 348 S.C. Stercus Lacto SRL Ciorasti, Jud. Vrancea, 627082 88 VN 35 S.C. Monaco SRL VrÃ ¢ncioaia, Jud. Vrancea, 627445 ANNEX II LIST OF ESTABLISHMENTS AS REFERRED TO IN ARTICLE 3 No Veterinary No Name of establishment Town/Street or Village/Region 1 L35 S.C. Danone PDPA Romania SRL Bucuresti, 032451 2 L81 S.C. Raraul SA Campulung Moldovenesc, Jud.Suceava, 725100 ANNEX III LIST OF ESTABLISHMENTS AS REFERRED TO IN ARTICLE 4 No Veterinary No Name of establishment Town/Street or Village/Region 1 L18 S.C. Depcoinf MBD SRL Targu Trotus, Jud. Bacau, 607630 2 L72 S.C. Lactomuntean SRL Teaca, Jud. Bistrita Nasaud, 427345 3 L78 S.C. Romfulda Prod SRL Beclean, Jud. Bistrita Nasaud, 425100 4 L107 S.C. Bendear Cris Prod Com SRL Sieu Magherus, Jud. Bistrita-Nasaud, 427295 5 L109 S.C. G&B Lumidan SRL Rodna, Jud. Bistrita-Nasaud, 427245 6 L110 S.C. Lech Lacto SRL Lechinta, Jud. Bistrita-Nasaud, 427105 7 L3 S.C. Aby Impex SRL Sendriceni, Jud. Botosani, 717380 8 L4 S.C. Spicul 2 SRL Dorohoi, Jud. Botosani, 715200 9 L116 S.C. Ram SRL Ibanesti, Jud. Botosani, 717215 10 L73 S.C. Eurocheese Productie SRL Bucuresti, 030608 11 L97 S.C. Terra Valahica SRL Berca, Jud. Buzau, 127035 12 L129 S.C. Bonas Import Export SRL Dezmir, Jud. Cluj, 407039 13 L84 S.C. Picolact Prodcom SRL Iclod, Jud. Cluj, 407335 14 L122 S.C. Napolact SA Cluj-Napoca, Jud. Cluj, 400236 15 L43 S.C. Lactocorv SRL Ion Corvin, Jud. Constanta, 907150 16 L40 S.C. Betina Impex SRL Ovidiu, Jud. Constanta, 905900 17 L41 S.C. Elda Mec SRL Topraisar, Jud. Constanta, 907210 18 L87 S.C. Niculescu Prod SRL Cumpana, Jud. Constanta, 907105 19 L118 S.C. Assla Kar SRL Medgidia, Jud. Constanta, 905600 20 L130 S.C. Muntina Prod SRL Constanta, Jud. Constanta, 900735 21 L58 S.C. Industrializarea Laptelui SA Targoviste, Jud. Dambovita, 130062 22 L82 S.C. Totallact Group S.A. Dragodana, Jud. Dambovita, 137200 23 L91 S.C. Cosmilact SRL Schela, Jud. Galati, 807265 24 L55 S.C. Gordon Prod SRL Bisericani, Jud. Harghita, 535062 25 L65 S.C. Karpaten Milk Suseni, Jud. Harghita, 537305 26 L124 S.C. Primulact SRL Miercurea Ciuc, Jud. Harghita, 530242 27 L15 S.C. Teletext SRL Slobozia, Jud. Ialomita, 920066 28 L99 S.C. Valizvi Prod Com SRL Garbovi, Jud. Ialomita, 927120 29 L47 S.C. Oblaza SRL BÃ ¢rsana, Jud. Maramures, 437035 30 L85 S.C. Avi-Seb Impex SRL Copalnic, Manastur, Jud. Maramures, 437103 31 L86 S.C. Zea SRL Boiu Mare, Jud. Maramures, 437060 32 L16 S.C. Roxar Prod Com SRL Cernesti, Jud. Maramures, 437085 33 L54 S.C. Rodlacta S.R.L. Faragau, Jud. Mures, 547225 34 L32 S.C. Hochland Romania SRL Sighisoara, Jud. Mures, 545400 35 L21 S.C. Industrializarea Laptelui Mures S.A. Targu Mures, Jud. Mures, 540390 36 L108 S.C. Lactex Reghin SRL Solovastru, Jud. Mures, 547571 37 L121 S.C. Mirdatod Prod S.R.L Ibanesti, Jud. Mures, 547325 38 L96 S.C. Prod A.B.C. Company SRL Grumazesti, Jud. Neamt, 617235 39 L101 S.C. 1 Decembrie SRL Targu Neamt, Jud. Neamt, 615235 40 L106 S.C. Rapanu SR. COM SRL Petricani, Jud. Neamt, 617315 41 L6 S.C Lacta Han Prod SRL Urecheni, Jud. Neamt, 617490 42 L123 S.C. ProCom Pascal SRL Pastraveni, Jud. Neamt, 617300 43 L63 S.C. Zoe Gab SRL Fulga, Jud. Prahova, 107260 44 L50 S.C. Ecolact Prod SRL Paulesti, Jud. Prahova, 107246 45 L100 S.C. Alto Impex SRL Provita de Jos, Jud. Prahova, 107477 46 L53 S.C. Friesland Romania SA Carei, Jud. Satu Mare, 445100 47 L93 S.C. Agrostar Company Lyc SRL Ciuperceni, Jud. Satu Mare, 447067 48 L120 S.C. Unicarm SRL Vetis, Jud. Satu Mare, 447355 49 L88 S.C. Agromec Crasna S.A. Crasna, Jud. Salaj, 457085 50 L89 S.C. Ovinex SRL Sarmasag, Jud. Salaj, 457330 51 L67 S.C. Gefa Impex SRL Talmaciu, Jud. Sibiu, 555700 52 L71 S.C. Lacto Sibiana S.A. Sura Mica, Jud. Sibiu, 557270 53 L5 S.C. Niro Serv Com SRL Gura Humorului, Jud. Suceava, 725300 54 L36 S.C. Prolact Prod Com SRL Vicovu de Sus, Jud. Suceava, 727610 55 L83 S.C. Balaceana Prod SRL Balaceana, Jud. Suceava, 727125 56 L128 S.C. Tudia SRL Gramesti, Jud. Suceava, 727285 57 L68 S.C. Aida SRL Galanesti, Jud. Suceava, 727280 58 L80 S.C. Industrial Marian S.R.L. DrÃ nceni, Jud. Vaslui, 737220 59 L 136 S.C. Campaei Prest SRL Hidiseul de Sus, Jud. Bihor, 417277 60 L135 S.C. Multilact SRL Baia Mare, Jud. Maramures, 430015 61 L134 S.C. Lactocrist S.R.L. Cristian, Jud. Sibiu, 557085 62 L137 S.C. Dunarea Prod S.R.L. Milcovul, Jud. Vrancea, 627205 ANNEX IV REPORT FORM AS REFERRED TO IN ARTICLE 6 Establishment number Name Address Region Progress made (short description) Estimated level of compliance in (%) Planned date for compliance Region Total of No dairy farms 31.12.2009 No of dairy farms with non-compliant milk 31.12.2009 % non-compliant dairy farms out of the total 31.12.2009 Total No of dairy farms 30.11.2010 No of dairy farms with non-compliant milk 30.11.2010 % non-compliant dairy farms out of the total 30.11.2010 Total No of dairy farms 30.9.2011 No of dairy farms with non-compliant milk 30.9.2011 % non-compliant dairy farms out of the total 30.9.2011 Summary RO Region Total No of milk collection points 31.12.2009 No of non-compliant milk collection points 31.12.2009 % non-compliant collection points out of the total 31.12.2009 Total No of milk collection points 30.11.2010 No of non-compliant milk collection points 30.11.2010 % non-compliant collection points out of the total 30.11.2010 Total No of milk collection points 30.9.2011 % non-compliant collection points out of the total 30.9.2011 Summary RO